Parker, C. J.
We are of opinion that the defendants who are discharged from the suit, under the provisions of our statutes are entitled to but a single bill of costs. There seems to be no sound principle by which we can sever them. The action was brought jointly against all. The demurrer was by all jointly. They joined also in stating a case. The general ground of the opinion that the action could not be sustained against those who have been discharged, and upon which the plaintiff has become *108nonsuit as to them, related to all alike. They were not heirs or devisees. Whether we could have come to a different result if the defendants had pleaded severally distinct matters of defence ; as, for instance, where some had pleaded matters in their personal discharge; or whether the case might have been different if it had appeared that there was no pretence for joining the defendants, and that the joinder might be regarded as fraudulent and oppressive, we need not decide. Several pleading does not conclusively entitle the parties to several costs. 11 Verm. R. 194, North Bank vs. Wood; 4 Hill. 38, Trowbridge vs. Sharp ; 6 N. H. Rep. 458, Crosby vs. Lovejoy; 3 Pick. 303, West vs. Brock ; 13 Mass. 148, Ward vs. Johnson.

Motion allowed.